Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-9 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1-3, and 5-8 are amended
	- claim 9 is new
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/12/2022.


Response to Arguments

Regarding claims 1 and 3 previously interpreted under 35 U.S.C. § 112(f), claims 1 and 3 have been amended to replace the terms “receiving section,” “control section,” and “transmission section,” with “receiver,” “processor,” and “transmitter,” respectively. Applicant has submitted that the amended claims do not invoke interpretation under AIA  35 U.S.C. § 112(f) and such interpretation is also not sought.
Regarding Independent claims 1 and 6 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “As discussed above, Park, Convida, and Lee, whether considered alone or in combination, fail to teach limitation (i) of amended independent claim 1 at least because these references fail to teach detecting a common search space based upon a random access preamble configuration information transmitted in advance.” on pages 7-8, filed on 05/12/2012, with respect to U.S. Patent Application Publication No. 2018/0049247 (“Park”), in view of non-patent literature document “On Downlink Control Channel Design for New Radio,” 3GPP TSG RAN WGI Meeting #86bis, R1-1610379; Convida Wireless; Lisbon, Portugal, (“Convida’), and in further view of PCT Patent Application Publication No. WO 2014/165678 (“Lee”), have been fully considered but are moot, over the limitations of “wherein the processor controls detection of one or more common search spaces with different transmission features based on random access preamble (PRACH) configuration information…”. Said limitations are newly added to the amended Claims 1 and 6 have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Chatterjee et al. US Pub 2018/0212736 (hereinafter “Chatterjee”), in combination with previously applied reference Park, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US Pub 20180049246, claiming foreign priority Aug 12, 2016 (hereinafter “Park”), in view of Chatterjee et al. US Pub 2018/0212736 (hereinafter “Chatterjee”).
Regarding claim 1 (Currently Amended)
Park discloses a user terminal (i.e. “user equipment 1900” in Fig. 19; [0228]) comprising:
a receiver (i.e. “reception unit 1910” in Fig. 19; [0228]) that receives a downlink control channel (“The reception unit 1910 receives downlink control information, data, and a message through a corresponding channel from a base station.” [0229]); and
a processor (i.e. “control unit 1920” in Fig. 19; [0228]) that controls detection of common search spaces, which are candidates for allocating the downlink control channel (“the control unit 1920 configures a search space for transmitting or receiving scheduling control information for a multicasting control channel for an MTC terminal and an NB-IoT terminal, and controls an overall operation of the user equipment 1900 based on transmission or reception of the multicasting control channel.” [0230]),
wherein the processor controls detection of one or more common search spaces (i.e. type0, type1, type2, etc.) based on information about capabilities (e.g. BL/CE, IoT etc.) which the user terminal supports itself (“it may be defined to transmit the MPDCCH scrambled by a corresponding SC-RNTI based on DCI format 6-1A or DCI format 6-1B in a case of the BL/CE terminal, and to transmit the NPDCCH scrambled by a corresponding SC-RNTI based on DCI format N1 in a case of the NB-IoT terminal.” [0180]; [0175] and furthermore “For Type1-NPDCCH common search space, k=k0 and is determined from locations of NB-IoT paging opportunity subframes.” [0158] and “For MPDCCH UE-specific search space, Type0-common search space, and Type2-common search space locations of starting subframe k are given by k=k.sub.D where k.sub.D is the b.sup.th consecutive BL/CE DL subframe from subframe k0, and b=μ.Math.rj,” [0114]).
Park does not specifically teach detection of one or more common search spaces with different transmission features based on random access preamble (PRACH) configuration information that is indicated in advance.
In an analogous art, Chatterjee discloses detection of one or more common search spaces with different transmission features (“For example, multiple NBs can be configured for a CSS and different NBs could be monitored by different UEs based on their UE ID or EC level or Physical Random Access Channel (PRACH) transmission parameters, etc.” [0032]; [0150]) based on random access preamble (PRACH) configuration information  (“To minimize UE complexity, in an alternative implementation, the UE determines the DCI format to monitor for on M-PDCCH in the CSS-RAR in response to a (based on) the PRACH preamble.” [0083] and furthermore “One or multiple instances of CSS-RAR can be configured by the network based on different factors, such as the EC mode or the EC level. The UE may monitor one of them (e.g. CSS-RAR EC level x) depending on its EC mode or EC level. Furthermore, transmission details of the PRACH preamble may also—or alternatively—be taken into account for choosing the instance of the CSS-RAR to be monitored by the UE. The different instances of the CSS-RAD may be for example multiplexed via Frequency Division Multiplexing (FDM) on different narrowbands (NBs).” [0067]; [0075]) that is indicated in advance (“The configuration of the one or more instances of the CSS-RAR can be provided in the MTC SIB.” [0072]; [0101]) and information about capabilities which the user terminal supports itself (“Alternatively the UE may monitor more than one CSS-RAR (e.g. CSS-RAR EC level x and (e.g. CSS-RAR EC level y) assuming for example that UE has enough UE capabilities, the UE is not sure about its EC level and/or the each instance of the CSS-RARs is sent in TDM manner.” [0068]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method for receiving configuration information relating to an MPDCCH search space from a base station, to include Chatterjee’s method for configuring common search spaces for M-PDCCH, in order to efficiently support new type of MTC (Chatterjee [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chatterjee’s method for configuring common search spaces for M-PDCCH into Park’s method for receiving configuration information relating to an MPDCCH search space from a base station since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Park, as modified by Chatterjee, previously discloses the user terminal according to claim 1, wherein:
Park further discloses a plurality of categories (e.g. CSS type-0, type-1, type-2, type-3 etc.) are configured, each category including a common search space that is associated with a different communication service (e.g. BL/CE terminal, NB-IoT terminal; “A type-3 CSS, an SC-SS, or a group search space (GSS) for transmitting DCI including scheduling control information for an SC-MCCH may be further defined in addition to a type-0 CSS, a type-1 CSS, a type-2 CSS, and a USS, which are defined for the BL/CE terminal and the NB-IoT terminal.” [0183]); and
the receiver receives information about a common search space that is included in at least one of the plurality of categories (“That is, in a case of DCI including PDSCH scheduling control information for the SC-MCCH, the DCI may be CRC-scrambled based on the SC-RNTI and transmitted through the NPDCCH or the MPDCCH of the corresponding type-1 CSS, and each of the BL/CE terminal and the NB-IoT terminal may receive scheduling control information for the corresponding SC-MCCH by monitoring the type-1 CSS.” [0177]; [0200]).
Chatterjee also discloses a plurality of categories are configured (“A UE within the eNBs radio cell receives 1002 the SI including the MTC SIB and detects the configuration information for the CSS for RA-related messages (CSS-RA) therein.” [0101]), each category including a common search space that is associated with a different communication service (e.g. “CSS-RAR” [0152], “CSS-Paging” [0165]).

Regarding claim 3 (Currently Amended)
Park, as modified by Chatterjee, previously discloses the user terminal according to claim 1, 
Chatterjee further discloses a transmitter (i.e. “baseband circuitry” [0359]) that transmits a random access preamble (PRACH) (“transmitting PRACH preamble” [0084]), wherein the receiver (“UE comprising RF circuitry to receive, from an eNB, configuration information of one or a plurality of common Search Spaces (CSSs) for M-PDCCH” [Abstract]) receives downlink control information (i.e. “DCI-SA-RAR” [0084]) in a given common search space (i.e. “CSS-RAR configuration” [0084]) that is configured (“Therefore, in another exemplary implementation the UE may assume that the RAR is transmitted within the DCI (DCI-RAR) on the M-PDCCH when the UE is in EC for transmitting PRACH preamble (i.e. when the UE uses repetitions for PRACH preamble transmission). Otherwise, the UE may assume that the RAR is transmitted using the PDSCH that is scheduled by DCI on M-PDCCH (DCI-SA-RAR). Consequently, the UE monitors the M-PDCCH in the physical resources defined by the CSS-RAR configuration during the RAR window for DCI-RAR if repetitions were used for PRACH transmissions, and monitors the CSS-RAR during the RAR window for DCI-SA-RAR if the PRACH was transmitted without repetitions.” [0084]) in association with a PRACH resource set used to transmit the PRACH (“PRACH transmission parameters” [0362]; “PRACH transmission resources” [0363]).
	
Regarding claim 5 (Currently Amended
Park, as modified by Chatterjee, previously discloses the user terminal according to claim 3, 
Chatterjee further discloses wherein the receiver (“UE comprising RF circuitry to receive, from an eNB, configuration information of one or a plurality of common Search Spaces (CSSs) for M-PDCCH” [Abstract]) receives information about associations between the plurality of PRACH resource sets and transmission features of common search spaces (“different sets of UEs are implicitly indicated to monitor different NBs for monitoring of M-PDCCH transmissions in their respective common SS for M-PDCCH, wherein the baseband circuitry is adapted to map messages of different UEs to the common SS on the different NBs based on one or more of the following: UE Identity (UE ID) of the UE to receive a respective message, Enhanced Coverage (EC) level of the UE to receive a respective message, PRACH transmission parameters, and PRACH transmission resources.” [0359-0363]).

Regarding claim 6 (Currently Amended)
A radio communication method for a user terminal, comprising: 
receiving a downlink control channel; and 
controlling detection of common search spaces, which are candidates for allocating the downlink control channel, 
wherein detection of one or more common search spaces with different transmission features is controlled based on random access preamble (PRACH) configuration information that is reported in advance and information about capabilities which the user terminal supports itself.
The scope and subject matter of method claim 6 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 6 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 7 (Currently Amended)
Park, as modified by Chatterjee, previously discloses the user terminal according to claim 2, further comprising a transmitter that transmits a random access preamble (PRACH), 
wherein the receiver receives downlink control information in a given common search space that is configured in association with a PRACH resource set used to transmit the PRACH.
The scope and subject matter of apparatus claim 7 is similar to the scope and subject matter as claimed in apparatus claim 3. Therefore apparatus claim 7 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 9 (New)
Park discloses a system comprising a user terminal (“user equipment 1900” in Fig. 19; [0227-0230]) and a base station (“base station 2000” in Fig. 20; [0231-0234]), wherein:
the base station comprises: 
a transmitter (“transmission unit 2020” in Fig. 20; [0231-0234]) that transmits a downlink control channel, and 
the user terminal comprises: 
a receiver (“reception unit 1910” in Fig. 19; [0227-0230]) that receives the downlink control channel; and 
a processor (“control unit 1920” in Fig. 19; [0227-0230]) that controls detection of common search spaces, which are candidates for allocating the downlink control channel, 
wherein the processor controls detection of one or more common search spaces with different transmission features based on random access preamble (PRACH) configuration information that is indicated in advance and information about capabilities which the user terminal supports itself.
The scope and subject matter of apparatus claim 9 is drawn to the method as claimed in claim 6. Therefore apparatus claim 9 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Chatterjee, and further in view of Gao et al. US Pub 2018/0249508, claiming foreign priority Aug 14, 2015 (hereinafter “Gao”).
Regarding claim 4
Park, as modified by Chatterjee, previously discloses the user terminal according to claim 3, 
Park and Chatterjee do not specifically teach wherein a plurality of PRACH resource sets are configured for the transmission of the PRACH, and one or more common search spaces with different transmission features are configured for the PRACH resource set.
In an analogous art, Gao discloses wherein a plurality of PRACH resource sets are configured for the transmission of the PRACH, and one or more common search spaces with different transmission features are configured for the PRACH resource set (“If the same coverage condition, i.e., the coverage level 3 is configured with a plurality of PRACH frequency resources in the same sub-frame, then there may be different RA-RNTIs corresponding to different UEs at the level 3 transmitting over the different PRACH frequency resources in the same sub-frame, and EPDCCHs scrambled using their RA-RNTIs may be transmitted in a multiplexed mode in the common search space 2 in the same way as in the common search space 1 at the level 1 and level 2.” [0103]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s method for receiving configuration information relating to an MPDCCH search space from a base station, as modified by Chatterjee, to include Gao’s random access response (RAR) transmission method and device for ensuring independent transmission of RARs having different coverage enhancement levels, in order to provide reliable PDCCH transmission and reception with increased efficiency (Gao [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gao’s random access response (RAR) transmission method and device for ensuring independent transmission of RARs having different coverage enhancement levels into Park’s method for receiving configuration information relating to an MPDCCH search space from a base station since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8 (Currently Amended)
Park, as modified by Chatterjee and Gao, previously discloses the user terminal according to claim 4, wherein the receiver receives information about associations between the plurality of PRACH resource sets and transmission features of common search spaces.
The scope and subject matter of apparatus claim 8 is similar to the scope and subject matter as claimed in apparatus claim 5. Therefore apparatus claim 8 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464